DETAILED ACTION
Claim Status

Claims 1-2, 4-9, 11-20 are pending, with claims 1, 8 and 15 being independent.
Claims 1-2, 8-9 have been amended. 
Claims 3, 10 have been cancelled without prejudice or disclaimer. 
Claims 15-20 have been withdrawn as they encompass non-elected species.
Claims 1-2, 4-9, 11-14 will be examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains below subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:  
‘in a formation of the carbon film, a CVD method at a predetermined temperature is used and a formation of the carbon film at the predetermined temperature prevents the carbon film from changing in thickness and quality through heat treatment while subsequent formation of the memory cell,’
Applicant’s specification describes in ¶ 0045, ‘through subsequent heat treatment’. However, claim 1 recites ‘subsequent formation of the memory cell applicant’. There is no mention of any ‘heat treatment’ in the processes of the ‘formation of the memory cell’.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 8 contains below subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:  
‘the memory cell being formed while undergoing the heat treatment’.
Applicant’s specification doesn’t describe if the manufacturing processes of the memory cell is done under heat treatment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the memory cell is formed while being maintained on the carbon film” in lines 4-5. However, it is not understood from the claim language what it mean by ‘being maintained’. The limitation is unclear.
Claim 1 recites the limitation ‘a predetermined temperature’ in lines 10-11. There is no value or range mentioned of this ‘predetermined temperature’ and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the limitation is indefinite.
Claim 1 is indefinite as it includes product and process limitations in the same claim. Claim 1 includes product limitations in lines 3-18 and method/process limitations in lines 19-26. See MPEP 2173.05(p) II. PRODUCT AND PROCESS IN THE SAME CLAIM.

Claims 2, 4-7, 9, 11-14 are rejected on the same reasons as they depend on independent claims 1 and 8 as above.
For examination purpose, the newly added limitations will not be considered. 

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. (US 20170103994 A1) in view of Lin et al. (US 20190238135 A1).

Regarding independent claim 1, Fukuzumi et al. teach a method of separating a bonded substrate comprising a first substrate and a second substrate, the bonded substrate comprising:
a first surface of the first substrate 10 (‘first substrate’, fig. 6; ¶ 0045),
a memory cell MC (‘memory cell’, fig. 6, 3-4; ¶¶ 0041-0044);
a first connection terminal 73 (‘interconnection layer’, fig. 6; ¶ 0081) on the memory cell MC, 
a transistor 77 (‘transistor’, fig. 6; ¶ 0086) on a second surface of the second substrate 5 (‘silicon substrate’, fig. 6; ¶ 0085), and
a second connection terminal 76 (‘interconnection layer’, fig. 6; ¶ 0086)  on the transistor 77, wherein
in a direction in which the first surface of the first substrate 10 and the second surface of the second substrate 5 oppose each other, a side of the first substrate 10 on which the memory cell MC is located and a side of the second substrate 5 on which the transistor 77 is located are joined together, and the first connection terminal 73 and the second connection terminal 76 are mutually connected, 
the method comprising: separating the bonded substrate into the first substrate 10 with the first surface exposed and the second substrate 5 on which the memory cell MC and the transistor 77 are located (fig. 7; ¶ 0111).

But Fukuzumi et al. are silent upon the provision of wherein
a carbon film on the first surface of the first substrate,
the memory cell on the carbon film,


However, Lin et al. teach a similar process, wherein 
a carbon film 591 (‘sacrificial bonding layer’, fig. 19A; ¶ 0285) on the first surface of the first substrate 590 (‘temporary substrate’, ¶ 0285),
the memory cell 100 (¶ 0126) on the carbon film 591 (¶ 0285),
removing the carbon film 591 (‘decomposed ‘ by laser light, fig. 19B; ¶ 0285); 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Fukuzumi et al. and Lin et al. to include a carbon layer on the temporary substrate according to the teachings of Lin et al. with a motivation to debond the temporary substrate easily as cited by Lin et al., ¶¶ 0279, 0284. 

Regarding independent claim 8, Fukuzumi et al. teach a method of manufacturing a semiconductor storage device, comprising:
preparing a first substrate 10 (‘first substrate’, fig. 6; ¶ 0045);
forming a memory cell MC (‘memory cell’, fig. 6, 3-4; ¶¶ 0041-0044);
forming a contact 61 (‘contact plugs’, fig. 1; ¶ 0076) to be connected to the memory cell MC, and forming a first connection terminal 73 (‘interconnection layer’, fig. 6; ¶ 0081) connected to the contact 61;
forming a transistor 77 (‘transistor’, fig. 6; ¶ 0086) on a second surface of a second substrate 5 (‘silicon substrate’, fig. 6; ¶ 0085);
forming a contact 79 (‘via plug’, fig. 6, 1; ¶ 0086) to be connected to the transistor 77 and forming a second connection terminal 76 (‘interconnection layer’, fig. 6; ¶ 0086) connected to the contact 79;
forming a bonded substrate (‘wafer-to-wafer’, fig. 7; ¶¶ 0109-0110) by joining the first substrate 10 on which the memory cell MC is formed and the second substrate 5 on which the transistor 77 is formed such that the first connection terminal 73 and the second connection terminal 76 oppose each other, and mutually connecting the first connection terminal 73 and the second connection terminal 76;
separating the joined first and second substrates 10, 5 (fig. 7; ¶ 0111) into the first substrate10 with the first surface exposed and the second substrate 5 on which the memory cell MC and the transistor 77 are located.

But Fukuzumi et al. are silent upon the provision of wherein
forming a carbon film on a first surface of the first substrate,
forming a memory cell MC (‘memory cell’, fig. 6, 3-4; ¶¶ 0041-0044) on the carbon film;
removing the carbon film; 

However, Lin et al. teach a similar process, wherein 
forming a carbon film 591 (‘sacrificial bonding layer’, fig. 19A; ¶ 0285) on a first surface of the first substrate 590 (‘temporary substrate’, ¶ 0285),
forming a memory cell 100 (¶ 0126) on the carbon film 591 (¶ 0285);
removing the carbon film 591 (‘decomposed ‘ by laser light, fig. 19B; ¶ 0285); and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Fukuzumi et al. and Lin et al. to include a carbon layer on the temporary substrate according to the teachings of Lin et al. with a motivation to debond the temporary substrate easily as cited by Lin et al., ¶¶ 0279, 0284. 


Regarding claims 2 and 9, Fukuzumi et al. and Lin et al. further teach, the method according to claim 1 and 8, wherein
the second substrate 5 is a semiconductor substrate (‘silicon substrate’, fig. 6; ¶ 0085 of Fukuzumi et al.), and
the transistor 77 includes an active region (channel of the transistor) embedded in the second substrate and exposed to a surface of the second substrate 5.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. and Lin et al. as applied to claim 1 and 8 as above, and further in view of Wang et al. (US 20190333782 A1).

Regarding claims 4 and 11, Fukuzumi et al. and Lin et al. teach all the limitations described in claims 1 and 8.
Fukuzumi et al. and Lin et al. further teach, wherein the memory cell MC (‘memory cell’, fig. 6, 3-4; ¶¶ 0041-0044, Fukuzumi et al.); before removal of the carbon film 591 (‘decomposed ‘ by laser light, fig. 19B; ¶ 0285 of Lin et al.) is covered with an insulation layer 69 (‘interlayer insulating layer’, fig. 6, Fukuzumi et al.), the memory cell in the insulation layer is surrounded by a scribe line (per Fukuzumi et al., fig. 6, MC or 1 is a part of wafer W1. It is known that each wafer comprises multiple dies surrounded by scribe lines and circuits like memory are formed in dies), and
But Fukuzumi et al. and Lin et al. are silent upon the provision of wherein the insulation layer is provided with a groove in a location corresponding to the scribe line, the groove that extends to the carbon film along a depth of the insulation layer and that communicates with an outside of the insulation layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Fukuzumi et al., Lin et al. and Wang et al. to create a groove in the scribe line according to the teachings of Wang et al. to use as an alignment mark to form the circuit elements on the substrate in the subsequent steps of manufacturing. See ¶¶ 0016-0018

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. and Lin et al. as applied to claim 1 and 8 as above, and further in view of Kogure (US 20150102832 A1).

Regarding claims 5 and 12, Fukuzumi et al. and Lin et al. teach all the limitations described in claims 1 and 8.
But Fukuzumi et al. and Lin et al. are silent upon the provision of wherein when separating the bonded substrate, separating the bonded substrate by holding the first substrate with a first holder, holding the second substrate with a second holder, and distancing the first holder and the second holder away from each other, the first holder comprising one of a first vacuum chuck, a first electrostatic chuck, and a hook, the second holder comprising one of a second vacuum chuck and a second electrostatic chuck.
However, Kogure teaches when separating the bonded substrate, separating the bonded substrate by holding the first substrate  (‘first member’, claim 1) with a first holder (‘first vacuum pump’, ¶ 0077), a first electrostatic chuck, and a hook, the second holder comprising one of a second vacuum chuck and a second electrostatic chuck (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Fukuzumi et al., Lin et al. and Kogure to separate the substrates according to the teachings of Wang et al. to improve disassembly workability. See Kogure, ¶ 0006.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al., Lin et al. and Kogure as applied to claim 5 and 12 as above, and further in view of Yamazaki et al. (US 20150155505 A1).

Regarding claims 6 and 13, Fukuzumi et al., Lin et al. and Kogure teach all the limitations described in claims 5 and 12.
But Fukuzumi et al., Lin et al. and Kogure are silent upon the provision of wherein when separating the bonded substrate, separating the bonded substrate with aid of at least one of injection of gas, injection of liquid, application of vibration, and application of sound wave to an interface between the first substrate and the memory cell.
However, Yamazaki et al. teach wherein when separating the bonded substrate, separating the bonded substrate with aid of at least one of injection of gas, injection of liquid (‘injecting a liquid’), application of vibration, and application of sound wave to an interface between the first substrate and the memory cell (¶ 0162).


Regarding claims 7 and 14, Fukuzumi et al., Lin et al., Kogure and Yamazaki et al. further teach, wherein converting at least one of gas, liquid, vibration, and sound wave into pulse form when the injection or the application to the interface between the first substrate and the memory cell (Yamazaki et al., ¶ 0200).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Examiner, Art Unit 2817